EXHIBIT 10.1

 

[g27052kmi001.jpg]

 

January 15, 2017

 

«First_Name» «Last_Name»

«Address1»

«City», «State» «Zip»

 

Re: Key Employee Retention Bonus

 

Dear «Nick_Name»:

 

In recognition of your continuing key role at Azure Midstream Partners LP
(“Azure”) and Azure Midstream Energy LLC (“AME” and together with Azure, the
“Companies”), you shall be entitled to a retention bonus upon the terms and
conditions set forth in this letter agreement (this “Agreement”).  Please refer
to Appendix A for certain defined terms used herein.

 

1.              Retention Bonus.  You shall be entitled to a retention bonus of
$«Total_Retention_Award_Amount1» (the “Retention Bonus”), equal to [Retention
Bonus Percentage]% of your current base salary.  Subject to the terms and
conditions of this Agreement, your Retention Bonus shall be payable pursuant to
the schedule described in this Section 1.

 

Fifty percent (50%) of your Retention Bonus (the “Azure Retention Bonus”) shall
be payable to you by Azure as soon as administratively practicable after the
execution of this Agreement, subject to the clawback provision in Section 2 of
this Agreement.

 

The remaining fifty percent (50%) of your Retention Bonus (the “AME Retention
Bonus”) shall be payable to you by AME in three installments (each, an
“Installment Payment”).  Subject to your continued employment at AME on each
payment dates, you shall be entitled to an Installment Payment equal to
(i) twelve-and-one-half percent (12.5%) of your Retention Bonus on April 1,
2017; (ii) twelve-and-one-half percent (12.5%) of your Retention Bonus on
October 1, 2017; and (iii) twenty-five percent (25%) of your Retention Bonus on
January 1, 2018 (each such date an “AME Vesting Date”), subject to certain
forfeiture provisions as described in Section 3 of this Agreement.

 

Payment of the Retention Bonus is separate from, and in addition to, your
regular salary and benefits and therefore, this Agreement is not subject to the
terms and conditions contained in any employment contract, offer letter or other
employment communication or policy.

 

2.              Clawback of Azure Retention Bonus.  Notwithstanding anything
herein to the contrary, if prior to the earlier of (i) twelve (12) months
following payment date of the Azure

 

--------------------------------------------------------------------------------


 

Retention Bonus; (ii) the confirmation of a plan under chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”); and (iii) the filing of a
conversion of any chapter 11 case commenced by Azure to a case under chapter 7
of the Bankruptcy Code (the earliest thereof, the “Azure Vesting Date”), you
voluntarily terminate your employment with Azure or your employment is
terminated by Azure for Cause, you agree that you will repay to Azure the total
amount of the Azure Retention Bonus within five (5) days after receipt of a
written notice from Azure requiring the same.

 

3.              Forfeiture of Unvested AME Retention Bonus.  Notwithstanding
anything herein to the contrary, if prior to the AME Vesting Date, you
voluntarily terminate your employment with AME or your employment is terminated
by AME for Cause, you shall forfeit all of your rights to payment to any
remaining Installment Payments.  For the avoidance of doubt, you shall not be
required to repay to AME any previously paid Installment Payments as of such
termination date, if any.

 

4.              Nonforfeiture.  If your employment with Azure is terminated by
Azure (i) without Cause or (ii) by reason of Disability or death, in each case,
prior to the Azure Vesting Date, your Azure Retention Bonus will no longer be
subject to the clawback provision in Section 2 above.  If your employment with
AME is terminated by AME (i) without Cause or (ii) by reason of Disability or
death, in each case, prior to one or more AME Vesting Dates, you (or your estate
or beneficiaries, as applicable) shall remain eligible to receive any scheduled
Installment Payment after such termination event on the scheduled payment date,
and such Installment Payments will not be subject to the forfeiture provision in
Section 3 above.

 

5.              Severance Reduction.  If your employment with Azure or AME, as
applicable, is terminated prior to the one-year anniversary of the payment date
of the Azure Retention Bonus, and you are entitled to a severance payment under
a severance policy of Azure or AME, as applicable, the amount of such severance
payment shall be reduced by the portion of the Retention Bonus already paid as
of such termination date and, only if your employment with AME is terminated,
that remains payable under Section 4. The terms and conditions of the severance
payment (other than as described herein) shall be governed by the applicable
severance policy.

 

6.              Release of Claims.  Your retention of all or any portion of the
Azure Retention Bonus on account of a termination of employment by Azure without
Cause shall be contingent on your executing and not revoking an agreement, in a
standard form provided by Azure, granting a full release of all actual and
potential claims you have or may have against Azure or its affiliates, within
thirty (30) days after such termination. Your eligibility to receive scheduled
Installment Payments of all or any portion of the AME Retention Bonus on account
of a termination of employment by AME without Cause shall be contingent on your
executing and not revoking an agreement, in a standard form provided by Azure,
granting a full release of all actual and potential claims you have or may have
against Azure or its affiliates, within thirty (30) days after such termination.

 

2

--------------------------------------------------------------------------------


 

7.              409A.  The payments and benefits under this Agreement are
intended to be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder (collectively
“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be exempt from Section 409A.

 

8.              Assignment.  You may not assign your rights under this Agreement
except upon your death.  One or both of the Companies may assign their
obligations hereunder to any successor (including any acquirer of substantially
all of the assets one or both of the Companies).

 

9.              Entire Agreement.  This Agreement sets forth the entire
understanding of the Companies and you regarding the subject matter hereof.

 

10.       Supersession of Prior Agreements.  This Agreement supersedes all prior
agreements, understandings and inducements, whether express or implied, oral or
written (including any prior retention arrangements).

 

11.       Prior Written Agreement to Modify.  No modification or amendment of
this Agreement shall be effective without a prior written agreement signed by
you and the Companies.

 

12.       Notices. All notices, approvals and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
validly served or given if delivered in person, electronically (with read
receipt acknowledgment), mailed by first class mail (registered or certified,
return receipt requested), or overnight air courier with proof of delivery
(i) if to the Companies, at 2717 Commercial Center Blvd., Suite E200, Katy, TX
77494 (Attn: Christy Hyett) and (ii) if to you, at your home address as such
address may appear on the records of the Companies, or to such other address as
such party may hereafter specify in written notice to the other party.

 

13.       Confidentiality. To the maximum extent permitted by law, you hereby
agree to, and cause your affiliates and representatives to agree to, keep
confidential the existence and the terms of this Agreement; provided, however,
that (i) you may disclose the terms of this Agreement to your financial or legal
advisers who reasonably need to have access to such information to provide
services to you, provided that you have made such advisors aware of the
confidential nature of such information prior to disclosure, and (ii) you may
disclose the terms of this Agreement if required to do so by any applicable
legal requirement so long as reasonable prior notice of such required disclosure
is given to the Companies.

 

14.       Governing Law; WAIVER OF JURY TRIAL.  To the maximum extent permitted
by law, this Agreement is governed by and to be construed in accordance with the
laws of the State of Texas, without regard to conflicts of laws principles
thereof.  The parties to this Agreement each hereby irrevocably submits to the
non-exclusive jurisdiction of Texas or federal court sitting in Dallas County in
any action or proceeding arising out of or relating to this Agreement, and all
such parties hereby irrevocably agree that all claims

 

3

--------------------------------------------------------------------------------


 

in respect of such action or proceeding may be heard and determined in Texas or
federal court and hereby irrevocably waive, to the fullest extent that they may
legally do so, the defense of an inconvenient forum to the maintenance of such
action or proceeding.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

15.       Tax.  Amounts payable under this Agreement shall be subject to
withholding for federal, state, local or foreign taxes (including, but not
limited to, any social security contributions) as shall be required to be
withheld pursuant to any applicable law or regulation.

 

16.       Waiver.  Failure by either party to exercise, or any delay in
exercising, any right or remedy provided under this Agreement or by law shall
not constitute a waiver of that or any other right or remedy, nor shall it
prevent or restrict any further exercise of that or any other right or remedy.

 

17.       Severability.  In case any provision in this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

18.       Counterpart Originals.  This Agreement may be executed in two or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement electronically (including
portable document format (.pdf)) or by facsimile shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

4

--------------------------------------------------------------------------------


 

To accept this Agreement, please sign where indicated below and return the
entire document to Christy Hyett.

 

 

 

Sincerely,

 

 

 

AZURE MIDSTREAM PARTNERS, LP

 

 

 

 

 

By: I. J. “Chip” Berthelot

 

Title: President and CEO

 

 

 

 

 

AZURE MIDSTREAM ENERGY LLC

 

 

 

 

 

By: I. J. “Chip” Berthelot

 

Title: President and CEO

 

 

 

ACCEPTED AND AGREED AS OF THE

 

DATE BELOW:

 

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

 

Definitions.  For purposes of this Agreement, the following terms shall have the
meanings set forth below:

 

“Cause” shall have the meaning ascribed to such term in your employment
agreement with Azure or AME, as applicable, as in effect on the date hereof, or
if you are not subject to an employment agreement or “Cause” is not defined
therein, then “Cause” shall mean, (i) your indictment of a felony; (ii) your
fraudulent or grossly negligent conduct in connection with your employment
duties or responsibilities with Azure or AME, as applicable; (iii) willful
misconduct; (iv) your contravention, in any material respect, of specific lawful
directions related to a material duty or responsibility which is directed to be
undertaken from the person to whom you report; (v) any acts by you which
constitute embezzlement, misappropriation or breach of fiduciary duty resulting
or intending to result in your personal gain or enrichment at the expense of one
or both of the Companies; (vi) your failure to comply with ongoing
confidentiality, non-solicitation and/or non-competition obligations among
yourself and Azure or AME, as applicable, or their respective Affiliates; or
(vii) your continued failure to comply with a material policy of Azure or AME,
as applicable, after receiving notice of failure to comply from the person to
whom you report.

 

“Applicable Compensation Committee” means the Compensation Committee of the
Board of Directors of Azure and/or AME, as applicable.

 

“Disability” means that you are unable, as reasonably determined by the
Applicable Compensation Committee, to perform your duties for a period of 90
consecutive days as a result of physical or mental impairment, or illness or
injury.

 

6

--------------------------------------------------------------------------------